DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-12, 14-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al. (US 2017/0090955 A1) in view of Khosrowpour et al. (US 2018/0314617 A1).

As to claim 1, Hsiao teaches a method performed by a computing system, the method comprising:
determining, during execution of a first workload on the computing system, one or more characteristics of the first workload (the device 100 includes a workload monitoring module 150 
computing a set of metrics for the one or more characteristics of the first workload (the device 100 also includes … to receive collected runtime data of performance events … the diagnostic module performs real-time analysis on the collected data, and identifies one or more performance vents for which to collect additional data; paragraph [0026], [0029] and [0033]-[0034]); and
adjusting a current configuration of the computing system according to the selected first system configuration, during the execution of the first workload (The re-configuration module may re-configure the hardware and/or software settings at runtime to tune the performance of the device for executing the application, without restarting the application; paragraph [0027] and [0033]).
Hsiao does not teach a first plurality of system configurations available for the computing system, selecting a first configuration, based on the one or more characteristics of the first workload, comprising: determining, based on the set of metrics, that the first system configuration satisfies one or more conditions; and select the first configuration.
However, Khosrowpour teaches a first plurality of system configurations available for the computing system (paragraphs [0046] and [0056]), selecting a first configuration, based on the one or more characteristics of the first workload, comprising: determining, based on the set of metrics, that the first system configuration satisfies one or more conditions; and select the first configuration (paragraph [0022], [0032], [0033] and claims 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Khosrowpour to the system of Hsiao because Khosrowpour teaches predefined optimal settings of the system for different workloads, associated the workloads with labels during test/develop time, thus, during the runtime, the appropriate setting can be obtained faster thus improve the performance of the system.

As to claim 2, Hsiao as modified by Khosrowpour teaches wherein determining that the first system configuration satisfies the one or more conditions comprises evaluating the set of metrics with a predefined set of rules used for mapping a set of metrics to one of the first plurality of system configurations (see Khosrowpour: the supervised learning operation statistically maps system parameters to optimal parameter settings; paragraph [0022]).

As to claim 4, Hsiao as modified by Khosrowpour teaches wherein determining that the first system configuration satisfies the one or more conditions comprises evaluating the set of metrics with a machine learning model (see Khosrowpour: machine learning model; paragraph [0022]).

As to claim 5, Hsiao as modified by Khosrowpour teaches wherein the one or more conditions comprises at least one of: a threshold amount of resources in the computing system, a threshold amount of power consumption by the computing system, a threshold number of instructions retired in a processor in the computing, and a threshold number of cache hits by the processor in the computing system (see Hsiao: paragraph [0029] and [0033]) (see Khosrowpour: paragraphs [0031]-[0033]).

As to claim 6, Hsiao as modified by Khosrowpour teaches wherein adjusting the current configuration of the computing system comprises adjusting an operation mode of the computing system being used to execute the first workload, based on the selected first system configuration (The re-configuration module may re-configure the hardware and/or software settings at runtime to tune the performance of the device for executing the application, without restarting the application; paragraph [0027] and [0033]).

As to claim 7, Hsiao as modified by Khosrowpour teaches (see Khosrowpour: paragraph [0022]. Thus, when the workload that labeled “High CPU” would have different configuration/optimal settings with workloads that labeled “balanced” or “high IO” or “mem high”)
receiving a second workload to execute on the computing system;
prior to executing the second workload:
determining that the second workload is associated with a second system configuration of the first plurality of system configurations; and
modifying the current configuration of the computing system according to the second system configuration; and
after modifying the current configuration of the computing system according to the second system configuration, executing the second workload on the computing system.

As to claim 8, Hsiao as modified by Khosrowpour teaches wherein each of the first plurality of system configurations comprises a set of configuration parameters for at least one of a processor and memory in the computing system (see Hsiao: The re-configuration module may re-configure the hardware and/or software settings at runtime to tune the performance of the device for executing the application, without restarting the application; paragraph [0027]) and (see Khosrowpour: paragraphs [0024] and [0026]).

As to claim 9, Hsiao as modified by Khosrowpour teaches wherein the first plurality of system configurations are determined based on an analysis of a first plurality of different workloads during a design phase of the computing system (see Figs. 3 and 4 and associated text).

As to claim 10, Hsiao as modified by Khosrowpour teaches receiving a second plurality of system configurations after deployment of the computing system, the second plurality of system configurations being configured based on a second plurality of different workloads; and updating the computing system with the second plurality of system configurations (inherent from there are different types of workloads associated with different labels. Thus, when the workload that labeled “High CPU” would have different configuration/optimal settings with workloads that labeled “balanced” or “high IO” or “mem high”; paragraph [0022]).

As to claim 11, it is the same as the method claim 1 above except this is a computing system claim, and therefore is rejected under the same ground of rejection.

As to claims 12, 14 and 15, see rejections of claims 2, 4 and 7 above, respectively.

As to claim 16, it is the same as the method claim 1 above except this is a computer-readable storage medium claim, and therefore is rejected under the same ground of rejection.

As to claims 17, 19-20, see rejections of claims 2, 4 and 7 above, respectively.

Allowable Subject Matter
Claims 3, 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach wherein determining that the first system configuration satisfies the one or more conditions comprises: generating a search input based on the set of metrics, the search input comprising a plurality of bits, where a value of each bit is based on a value of one of the set of metrics; identifying the search input in an entry of a table that maps different search inputs to one or more of the first plurality of system configurations; and determining that the first system configuration corresponds to the search input in the identified entry of the table.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Farhan et al. (US 10,908,940 B1) teaches a method to dynamically managed virtual server system by dynamically adjusts which server components are used to implement the virtual server based on changes in workload attributes.
Bennani et al. (Assessing the robustness of self-managing computer systems under highly variable workloads) teaches a self-managing computer system, is to build into the systems the mechanisms required to self-adjust configuration parameters so that the QoS requirements of the system are constantly met.
Wang et al. (Understanding and Auto-Adjusting Performance-sensitive configurations) teaches a systematic and general control-theoretic framework, SmartConf, to automatically set and dynamically adjust performance-sensitive configurations to meet required operating constraints while optimizing other performance metrics.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-2:00pm, 4:00pm-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
March 25, 2022